Citation Nr: 1636575	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial rating higher than 10 percent for osteoporosis of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for osteoporosis of the right knee.

4.  Entitlement to an initial rating higher than 30 percent for tension headaches.

5.  Entitlement to service connection for a bilateral wrist disability, described as joint pain.

6.  Entitlement to service connection for a bilateral ankle disability, described as joint pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, from January 1993 to March 1993, from June 2001 to September 2001, from November 2001 to August 2003, from September 2003 to March 2004, from August 2004 to September 2004, and from October 2004 to March 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

In May 2015, the Board remanded the issues listed above in addition to the issues of service connection for a lumbar spine disability and a bilateral hand disability for further development.  In March 2016, the RO granted service connection for right hand strain with degenerative arthritis, left hand strain with degenerative arthritis, and degenerative arthritis of the lumbar spine; these issues are therefore no longer before the Board on appeal.  

The issues of entitlement to a compensable rating for vitreous floaters, whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral toe numbness, and entitlement to service connection for a bilateral hip disability, bilateral shoulder disability, and rheumatoid arthritis have been raised by the record in May 2014, May 2015, and May 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of increased ratings for degenerative arthritis of the cervical spine, osteoporosis of the left knee, and osteoporosis of the right knee; and service connection for a bilateral wrist disability and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2009, May 2009, October 2011, and August 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's headache disability is currently rated 30 percent under Diagnostic Code 8100.  

Under Diagnostic Code 8100, which pertains to migraines, a 10 percent evaluation is proper where there are characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Finally, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was afforded several VA examinations in connection with his claim for a higher rating.  During the March 2009 VA examination, the Veteran was diagnosed as having chronic headaches.  The Veteran stated that he has a headache every night and rated the pain as a 3/4 out of 10.  The headache is usually on the top of his head, but deeper inside, which resolves overnight.  He takes Tylenol almost every night.  During the May 2009 VA examination, the Veteran described his headache as pressure on the top of his head that responds nicely to two Tylenols.  Several times a year he may experience a deep seated head pain that is sharp and brief, which sounds neuralgic.  He also experiences a visual blackout as part of his headaches, which may be independent of headache.  The Veteran was diagnosed as having muscle contraction headaches.

In October 2011, the Veteran was afforded another VA examination.  His headaches were described as tension headaches with pain deep behind the eyes.  When headaches occur, he has to stay in bed and is unable to do anything.  The claimant indicates the level of severity for the headaches is at a pain level of 6 out of 10.  He experiences headaches on the average of 3 times per week, and they last for 6 hours.  The symptoms described occur constantly, and the treatment is Aleve and Tylenol.  The Veteran reported that he will close the blinds in house during day or leave work if needed.  

During the August 2015 VA examination, the Veteran described his headaches as generalized or left-sided with throbbing pain, which can be associated with nausea sometimes and always has photophobia and phonophobia.  His headaches occur usually more than once per week and last several hours.  He takes acetaminophen or ibuprofen with some benefit.  It was noted that the Veteran was evaluated by the VAMC Neurology Clinic in Washington, DC in 2012, and a diagnosis of migraine was made.  He was given topiramate to try for prophylaxis, but this was not helpful.  The Veteran's headaches produced characteristic prostrating attacks of migraine once every month, but he did not have attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran stated that he sometimes has to leave work early due to a headache, but that he does not have to stay home a full day from work because of headaches.

Upon careful review of the evidence of record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected headaches.  A thorough review of the record does not reflect the Veteran's service-connected headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The VA examiner discussed the significant impact of the Veteran's headaches on his occupation and daily life.  It was noted that the Veteran sometimes has to leave work early due to having a headache, but he usually does not miss a full day of work.  Also, his prostrating headaches only occur once a month.  The Board finds, however, that his symptomatology does not reflect the type of completely prostrating and prolonged attacks causing severe economic inadaptability.  Again, the rating criteria indicates that the Veteran must have "very frequent" prostrating attacks that cause severe economic inadaptability to warrant the higher, 50 percent rating. 

Here, the Veteran has reported significant headache symptoms, and he is competent to so state.  However, the more probative evidence consists of that prepared by neutral skilled professionals who did not find that the Veteran's headaches caused very frequent, completely prostrating and prolonged attacks causing severe economic inadaptability.  The Board finds that the most probative evidence demonstrates that the currently assigned evaluation for the Veteran's headaches is appropriate. 

In short, the findings of the aforementioned VA medical examinations reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type required for a higher rating under Diagnostic Code 8100 at any time during the appellate period. 

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 30 percent is not warranted for the Veteran's headaches for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected headaches considered above result in functional impairments, which are contemplated by the rating criteria.  Indeed, the reported symptoms are fully consistent with the initial evaluation of 30 percent assigned.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for headaches is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a request for TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently working; thus, there is no cogent evidence of unemployability, and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to an initial rating higher than 30 percent for tension headaches.


REMAND

The Veteran has several different periods of active service, including during the Persian Gulf War.  His DD Form 214 for service from June 2001 to September 2001 shows that he was awarded the Kosovo Campaign Medial, was ordered to active duty in support of Operation Joint Guardian, served in Germany and was given imminent danger pay for service in Macedonia.  His DD Form 214 for service from September 2003 to March 2004 shows that he was awarded the Kosovo Campaign Medial and was ordered to active duty in support of Operation Noble Eagle.  His DD Form 214 from August 2004 to September 2004 shows that the Veteran was ordered to active duty in support of Operation Noble Eagle/Enduring Freedom.  His DD Form 214 for service from December 2004 to March 2010 shows that he was awarded the Global War on Terrorism Service Medal and was ordered to active duty in support of Operation Enduring Freedom.  The Veteran's personnel records are not contained in the claims file, and it is unclear if the Veteran had any service in Southwest Asia theater of operations.  The Board finds that further development is necessary in order to verify the Veteran's service locations.

If it is verified that the Veteran served in the Southwest Asia theater of operations, the RO should provide additional notice to the Veteran regarding his service connection claims for a bilateral wrist disability and a bilateral ankle disability.  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

During the September 2015 VA examinations for the wrists and ankles, the examiner found that the Veteran had a normal examination and x-rays and, therefore, had no pathology.  The examiner noted that the Veteran had a rheumatology consult and was recently diagnosed with fibromyalgia with multiple joint complaints including the wrists and ankles.  In February 2016, the Veteran was afforded a VA examination in connection with his claim for service connection for fibromyalgia, which was separately denied in a May 2016 rating decision.  The examiner stated that it could not be determined that the Veteran's fibromyalgia is related to his complaints of pain in multiple joints during service without resorting to speculation as the 2015 rheumatology evaluation raised the question of fibromyalgia or chronic fatigue syndrome, osteoporosis, vitamin D deficiency or hypogonadism, but no definitive diagnosis was established.  However, a letter dated April 2016, from the VA Rheumatology Department in the Washington, DC VAMC stated that the Veteran has had fibromyalgia for years.  

Although the Veteran was denied service connection for fibromyalgia in May 2016, which he did not appeal, the Board finds that this condition is part of the claims for a bilateral wrist and a bilateral ankle disabilities as the Veteran initially claimed these conditions as joint pain.  Furthermore, another opinion is necessary to determine if the bilateral wrist and bilateral ankle conditions are caused by his diagnosed fibromyalgia and, if so, whether his fibromyalgia is related to his inservice complaints of joint pain.  If it is confirmed that the Veteran served in the Southwest Asia theater of operations, an opinion is needed to determine whether these conditions are signed or symptoms of an undiagnosed illness or fibromyalgia.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Regarding the claims for a higher rating for the cervical spine and left and right knee disabilities, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examinations findings for his claims for a higher rating for degenerative arthritis of the cervical spine, osteoporosis of the left knee, and osteoporosis of the right knee, from August 2015, and concludes that these findings do not meet the specifications of Correia, as they do not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examinations findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements to obtain the Veteran's complete service personnel records, including all assigned duty locations, from the National Personnel Records Center (NPRC), or other pertinent source.  All efforts to obtain these records must be fully documented, and the NPRC, and any other source contacted must provide a negative response if records are not available.

2.  Following the above development, attempt to verify whether the Veteran served in the Persian Gulf according to his assigned unit history, through Joint Services Records Research Center (JSRRC).  Specifically, the RO must send a request to JSRRC for verification of all locations where the Veteran served.  If it is determined that inquiries cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.  Any response from JSRRC (positive or negative) must be associated with the claims file.  

3.  If it is verified that the Veteran served in the Persian Gulf, provide appropriate notice to the Veteran regarding his claims of service connection for a bilateral wrist disability and a bilateral ankle disability, to include as due to an undiagnosed illness, in accordance with 38 C.F.R. §§ 3.317.

4.  Following the above development, the Veteran must be afforded a VA orthopedic examination to determine whether a bilateral wrist disability and a bilateral ankle disability, both described as joint pain, are related to the Veteran's military service; and to ascertain the current severity of his service-connected cervical spine and left and right knee disabilities.  The entire claims file must be reviewed by the examiner, to include any electronic files.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After a review of the evidence of record, to include the Veteran's statements and testimony, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed a bilateral wrist disability and a bilateral ankle disability, are at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service.  The examiner must also determine whether the Veteran's complaints of bilateral wrist and ankle pain are a manifestations of his diagnosed fibromyalgia and, if so, whether fibromyalgia is related to the Veteran's military service.

If it is confirmed that the Veteran served in Southwest Asia, the examiner much determine if any symptoms that cannot be attributed to a known diagnosis, whether service connection may be established for a chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) based on his service.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  

The examiner must also identify all currently present manifestations of the Veteran's left and right knee disabilities.  Specifically, the examiner must provide the range of flexion and extension in degrees and indicate whether there is objective evidence of pain on motion and recurrent subluxation or lateral instability.  The examiner must also indicate whether the either knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  All pertinent symptomatology and findings are to be reported in detail.  

The examiner must also identify all currently present manifestations of the Veteran's cervical spine.  Both neurological and orthopedic manifestations must be recorded, and the examiner is to address: 

a).  Range of motion of the cervical spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; 

c).  Whether there is favorable or unfavorable ankylosis of the cervical spine, or of the entire spine; and,

d).  The presence and severity of any neurological abnormalities of the right and left upper extremities associated with the Veteran's service-connected cervical spine disability must be determined.  The examiner is to identify any symptoms due to disc syndrome and describe the nerve(s) affected by nerve root compression.  

For all three service-connected disabilities, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must provide a complete rationale for any opinion given.

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


